1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     CAMERON CHURCH,                                          Case No. 3:19-cv-00677-MMD-CLB
4                                               Plaintiff                      ORDER
5            v.
6     WASHOE COUNTY SHERIFF’S OFFICE
      et al.,
7
                                           Defendants
8
9
     I.     DISCUSSION
10
            On November 8, 2019, Plaintiff, an inmate in the custody of the Washoe County
11
     Detention Center (“WCDC”), submitted a civil rights complaint under 42 U.S.C. § 1983
12
     and filed an application to proceed in forma pauperis. (ECF Nos. 1-1, 1).
13
            Plaintiff’s application to proceed in forma pauperis is incomplete. Under 28 U.S.C.
14
     § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to proceed
15
     in forma pauperis and attach both an inmate account statement for the past six months
16
     and a properly executed financial certificate.          Plaintiff has not submitted an inmate
17
     account statement for the past six months. (See ECF No. 1). The Court will retain
18
     Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the
19
     payment of the filing fee is resolved. Plaintiff will be granted an opportunity to cure the
20
     deficiencies of his application to proceed in forma pauperis by filing an inmate account
21
     statement, or in the alternative, pay the full filing fee for this action. If Plaintiff fails to file
22
     an inmate account statement, the Court will dismiss the case in its entirety, without
23
     prejudice, to file a new case when Plaintiff is able to acquire the necessary documents to
24
     file a complete application to proceed in forma pauperis.
25
     II.    CONCLUSION
26
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
27
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
28
     as the document entitled information and instructions for filing an in forma pauperis
1    application.
2           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3    Plaintiff will either: (1) file an inmate account statement in compliance with 28 U.S.C. §
4    1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
5    fee and the $50 administrative fee).
6           IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
7    statement, the Court will dismiss the case, without prejudice, for Plaintiff to file a new case
8    when he is able to acquire the necessary documents to file a complete application to
9    proceed in forma pauperis.
10          DATED: November 18, 2019.
11
12                                              UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
